Citation Nr: 0912963	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  02-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claim of service connection for prostate 
cancer, to include as due to exposure to ionizing radiation. 

The Veteran was scheduled for a February 6, 2003, Travel 
Board hearing in Pittsburgh, Pennsylvania, but the Veteran 
withdrew his request on the day of the hearing.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704.  

In December 2003, May 2006, and July 2007, this matter was 
remanded by the Board for additional development and 
adjudication.


FINDING OF FACT

The competent medical evidence shows that the Veteran's 
prostate cancer is not the result of exposure to ionizing 
radiation while on active duty, and may not be so presumed.


CONCLUSION OF LAW

Service connection for prostate cancer, to include as due to 
exposure to ionizing radiation, is not warranted. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation in the July 
2002 rating decision, he was provided notice of the VCAA in 
June 2001.  Additional VCAA letters were sent in April 2004 
and May 2006.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in May 2006, pertaining to the downstream 
disability rating and effective date elements of his claim, 
and was furnished a Supplemental Statement of the Case in 
January 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, report from the Defense Threat Reduction Agency 
(DTRA), report from the National Research Council, statement 
from the Chief Public Health and Environmental Hazards 
Officer, and statement from the VA Director of Compensation 
and Pension Services, as well as statements from the Veteran 
and his representative.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

II.  Service Connection for Prostate Cancer

The Veteran contends, in essence, that his prostate cancer is 
the result of exposure to ionizing radiation during service.  
Specifically, the Veteran asserts that he received a higher 
dose of ionizing radiation than was recorded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
3.303(a); see also Baldwin v. West, 13 Vet. App. 1 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, then it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule 
will not be applicable.  Ortiz, 274 F.3d at 1365.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of 
cancers that are presumptively service connected, specific to 
radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d)  (Kidney failure and prostate cancer are not 
listed as presumptive diseases under that statute or 
regulation and thus service connection on a presumptive basis 
is not warranted).

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  
Prostate cancer is listed as a "radiogenic disease" under 
38 C.F.R. § 3.311(b)(2).  If a claim is based on a disease 
other than one of those listed in paragraph (b)(2), VA shall 
nevertheless consider the claim under 38 C.F.R. § 3.311, 
provided that the appellant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) and is not 
established as a radiogenic disease under 38 C.F.R. § 3.311, 
service connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

The service treatment records fail to show treatment for 
prostate cancer while in service.  Further, there is no 
documentation of any complaints related to prostate cancer in 
service or within the one year presumptive period following 
separation from service.  

Records before the Board also show exposure to ionizing 
radiation.  The Veteran participated in two series of nuclear 
weapons tests: Operation IVY, conducted in 1952; and 
Operation CASTLE, conducted in 1954.  The record also 
contains an undated statement by L. Freedberg, M.D., received 
by VA in July 2001, showing a diagnosis of prostate cancer 
that has metastasized to the pelvic lymph nodes.  Also of 
record is a May 2002 radiation dose assessment, completed by 
the Defense DTRA, providing reconstructed dose estimates of 
ionizing radiation to which the Veteran was exposed.  There 
is also a July 2002 opinion by S. Mather, M.D., M.P.H., Chief 
Public Health and Environmental Hazards Officer, stating 
that, based on DTRA dose estimates and the fact that 
sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established, it 
is unlikely that the Veteran's prostate cancer can be 
attributable to ionizing radiation in service.

As a result, the determinative issue before the Board is 
whether the Veteran's exposure to ionizing radiation resulted 
in the claimed condition.  In this regard, prostate cancer is 
listed as a radiogenic disease in 38 C.F.R. § 3.311(b)(2).  
VA has conducted all required development with respect to the 
Veteran's prostate cancer.

In accordance with recommendations from a May 2003 report 
from the National Research Council, the DTRA provided a 
revised radiation dose assessment in May 2008 (external gamma 
dose of 18 rem; external neutron dose of 0.5 rem; internal 
committed dose to the prostate (alpha) of 4.5 rem; and 
internal committed does to the prostate (beta + gamma) of 2 
rem).  Based on this estimate, the Chief Public Health and 
Environmental Hazards Officer offered the opinion in November 
2008 that it was unlikely that the Veteran's prostate cancer 
could be attributed to exposure to ionizing radiation in 
service.  This opinion was based on the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH).  To give the 
Veteran the maximum probability of causation, the entire 
exposure was considered to have occurred in 1952.  The 
program calculated a 99th percentile value for the 
probability of causation of 26.55 percent.   As a result of 
this negative opinion, in December 2008, the VA Director of 
Compensation and Pension Services ("Director") provided the 
opinion that there was no reasonable possibility that the 
Veteran's prostate cancer resulted from radiation exposure in 
service.  The Director noted that the diagnosis of prostate 
cancer was 46 years after his last exposure to ionizing 
radiation in service and that the medical records disclosed 
that the Veteran had smoked one pack of cigarettes daily for 
30 years.  The opinion notes that it was based on a review of 
the evidence in its entirety. 

The Board finds that the negative opinions set forth by the 
VA Chief Public Health and Environmental Hazards Officer and 
VA Director of Compensation and Pension Services constitute 
probative evidence against the Veteran's claim.  The opinion 
is based on a revised scientific dose estimate provided by 
the DTRA, as well as a review of the entire remaining 
evidence of record.

There is no competent medical evidence to the contrary.  As a 
layperson, the Veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
a result, his own assertions do not constitute competent 
medical evidence linking his prostate cancer to exposure to 
ionizing radiation.

Finally, whether or not the prostate cancer is a radiogenic 
disease, the Board finds that the preponderance of the 
competent medical evidence indicates that the condition in 
the instant case is not the result of exposure to ionizing 
radiation while on active duty.  In fact, there is no medical 
evidence relating the Veteran's prostate cancer to any event 
or injury in service including the Veteran's exposure to 
ionizing radiation.  No physician or other medical 
professional has ever related either condition to his 
exposure to radiation.  Furthermore, the evidence does not 
show that any malignant tumor manifested to a compensable 
degree within one year following the Veteran's separation 
from service.

Further, the claimed condition is not shown until decades 
after service.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for prostate cancer, due to exposure to 
ionizing radiation, is denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


